  Case 20-01792       Doc 29   Filed 03/10/20 Entered 03/10/20 13:56:22             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-01792
Platinum Property Holdings Incorporated      )
                                             )               Chapter: 11
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                                      ORDER ANNULLING STAY

       IT IS HEREBY ORDERED THAT:

          1. The automatic stay is annulled so that 6PC Justice Lake LLC is not and has not been
restrained from pursuing nonbankruptcy remedies with respect to the property located at 5235 W. Lake
Street, Chicago, IL.

          2. Notwithstanding anything to the contrary in Fed. R. Bankr. P. 4001(a)(3), this Order will be
effective immediately.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: March 10, 2020                                              United States Bankruptcy Judge

 Prepared by:
 J. Cory Faulkner
 Ashen|Faulkner
 217 N. Jefferson Street, Suite 601
 Chicago, IL 60661
 (312) 655-0800
